Exhibit 10.4

GROUP 1

SUPERIOR MODULAR PRODUCTS INCORPORATED

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made and entered into as of May 30,
2008 by and between Superior Modular Products Incorporated d/b/a SMP Data
Communications (the “Company”), and the undersigned employee (“Employee”).

Pursuant to an Agreement and Plan of Merger, the Company will become a wholly
owned subsidiary of Optical Cable Corporation (“OCC”). At closing, OCC and the
Company will enter into a Management Agreement (“Management Agreement”) pursuant
to which the Company and its employees will perform services for OCC and assist
OCC with its business operations, which currently consist of the manufacture and
sale of a broad range of fiber optic and other cables for high bandwidth
transmission of data, video and audio communications, and pursuant to which OCC
and its employees will perform services for the Company and assist the Company
with its business operations.

As a condition of Employee’s continued employment by the Company, and in
consideration of the promises and covenants contained herein and other good and
valuable consideration, including the following additional benefits set forth in
Sections 1, 3, 8, 11(c) and 12 below that the Company provided to Employee
contemporaneous with the execution of this Agreement, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1. Payment Upon Execution. Contemporaneously with the execution of this
Agreement, the Company will pay Employee an amount equal to two (2) weeks of
Employee’s current base salary, subject to required tax and other withholdings.

2. Employment. Employee shall be employed as President of the Company, shall
report directly to the CEO of SMP and OCC, and shall discharge such duties and
responsibilities as may be assigned him or her by the CEO of SMP and OCC from
time to time.

3. Initial Term. Subject to the terms and conditions set forth herein, the
Company agrees to continue to employ Employee, and Employee agrees to accept
such continued employment, for a minimum period of eighteen (18) months from the
date of this Agreement with compensation at a rate no less than the base salary
currently paid to Employee by the Company (the “Initial Term”). During the
Initial Term of this Agreement, Employee shall not be required without his
consent to relocate his primary location for performance of his duties for the
Company. Employee agrees to travel to and between such other locations as shall
be reasonably necessary in the performance of his duties for the Company. After
the expiration of the Initial Term of the Agreement, Employee understands and
agrees that his or her employment is at-will and the employment relationship may
be terminated as set forth in Section 12 below.

4. Company Business and Information. The Company is, among other things, in the
business of developing, designing, manufacturing and selling copper and fiber
connectivity components and other high-speed interconnection devices for voice,
data and video applications, and is engaged in other activities incidental or
complementary thereto. Pursuant to the Management Agreement, the Company also
will perform services for OCC and assist OCC with its business operations, which
currently consist of the manufacture and sale of a broad range of fiber optic
and other cables for high bandwidth transmission of data, video and audio
communications. The Company’s and OCC’s information concerning existing and
prospective customers, their manners of operation, and their plans and
procedures is important, material, and confidential and gravely affects the
successful conduct of the Company’s and OCC’s business. In Employee’s
performance of his or her duties for the Company, Employee may have access to
this information. Accordingly, as a condition of Employee’s continued
employment, Employee is willing to enter into this Agreement to protect the
Company’s and OCC’s business and other interests.

 

1



--------------------------------------------------------------------------------

5. Engagement and Duties. During his or her employment with the Company,
Employee agrees to serve the Company on a full-time and exclusive basis, and
agrees not to engage in any conduct or venture which is detrimental to the best
interests of the Company or which may interfere with Employee’s faithful
performance of his or her duties for the Company. Employee agrees to devote all
his best efforts to the performance of such duties which are ordinary and
customary for the position in which he or she is employed, or such other duties
as may be assigned or required of Employee by the Company from time to time.
Employee understands and acknowledges that the duties and services he or she
performs or provides on behalf of the Company will include, among other things,
performance of services for OCC and assisting OCC with its business operations,
which currently consist of the manufacture and sale of a broad range of fiber
optic and other cables for high bandwidth transmission of data, video and audio
communications. Employee further understands and acknowledges that this
assistance will require, among other things, travel to and between and
performance of services at OCC’s principal place of business in Roanoke,
Virginia and such other locations as may be reasonably necessary to the
performance of these services or as designated by the CEO of OCC. Employee shall
not hold other employment nor engage in any other arrangement or agreement for
Employee’s services without the prior written consent of the CEO of OCC.
Employee shall comply with all policies, standards and regulations of the
Company and of OCC now or hereafter promulgated, and shall perform his or her
duties to the best of his or her abilities in accordance with standards of
conduct applicable to an employee in a similar position, including fiduciary
duties, duties of loyalty and duties with respect to corporate opportunities.

6. Salary. As compensation while employed hereunder, Employee, during his
faithful performance of this Agreement shall receive an initial annual base
salary of $165,000, payable on such terms and in such installments consistent
with the Company’s payroll policies and practices, as amended from time to time.
The Company may increase Employee’s base salary during the term of this
Agreement. The Company shall withhold state and federal income taxes, social
security taxes and such other payroll deductions as may from time to time be
required by law or agreed upon in writing by Employee and the Company. The
Company shall also withhold and remit to the proper party any amounts agreed to
in writing by the Company and Employee for participation in any corporate
sponsored benefit plans for which a contribution is required. Except as
otherwise expressly set forth herein, no compensation shall be paid pursuant to
this Agreement with respect to any calendar month subsequent to any termination
of Employee’s employment by the Company.

7. Company Benefit Plans. Employee shall be entitled to participate in or become
a participant in any employee health, welfare and benefit plans maintained by
the Company for which he or she is or will become eligible.

8. Bonuses and Equity Compensation.

a. Employee will be eligible to participate in a management bonus program, as
established from time to time by the Company. Employee shall not be entitled to
any bonus if Employee is no longer employed by the Company at the time bonuses
otherwise would have been paid.

b. Employee will be eligible to participate in long-term equity incentive
grants, as established from time to time, by the Company or its parent company.
Grants under such plans are based on the recommendations of the CEO of OCC.

9. Expense Account. The Company shall reimburse Employee for reasonable and
customary business expenses incurred in the conduct of the Company’s business,
subject to approval by the Employee’s supervisor. Such expenses will include
business meals, out-of-town lodging, travel expenses, reasonable professional
fees and dues. Employee agrees to timely submit records and receipts of
reimbursable items and agrees that the Company can adopt reasonable rules and
policies regarding such reimbursement. The Company agrees to make prompt payment
to Employee following receipt and verification of such reports.

 

2



--------------------------------------------------------------------------------

10. Vacation Time; Paid Time Off (PTO). Employee shall be entitled to receive
Paid Time Off (“PTO”), vacation time and other leave in accordance with the
Company’s leave policies as may be amended from time to time.

11. Termination and Severance Compensation During the Initial Term. During the
Initial Term, either the Company or Employee can terminate the employment
relationship as follows:

a. Resignation by Employee During the Initial Term. During the Initial Term,
Employee may voluntarily terminate his or her employment with the Company upon
ninety (90) days’ prior written notice to the CEO of OCC. In the event
Employee’s employment is terminated voluntarily by Employee during the Initial
Term, Employee shall thereafter have no right to receive compensation or other
benefits (including severance compensation) from the Company, except for earned
but unpaid base salary and vacation, and except for continued benefits as
required by law.

b. Termination by the Company for Cause During the Initial Term. During the
Initial Term, the Company shall have the right to terminate Employee’s
employment at any time for Cause, which termination shall be effective
immediately. Termination for “Cause” shall include termination for (i) breach of
this Agreement by Employee which breach is not cured within five (5) days of
receipt by Employee of written notice from the Company specifying the breach;
(ii) Employee’s negligence in the performance of his material duties hereunder;
(iii) intentional nonperformance or misperformance of such duties, or refusal to
abide by or comply with the reasonable directives of those persons to whom
Employee is assigned, or the Company’s or OCC’s policies and procedures, which
actions continue for a period of at least five (5) days after receipt by
Employee of written notice of the need to cure or cease; (iv) Employee’s willful
dishonesty, fraud or misconduct with respect to the business or affairs of the
Company or OCC, that in the reasonable judgment of the CEO of OCC materially and
adversely affects the Company or OCC; (v) Employee’s arrest for, conviction of,
or a plea of nolo contendere to, a felony or other crime involving moral
turpitude; (vi) Employee’s death; (vii) Employee’s disability (as determined in
accordance with the Company’s policies and procedures); or (viii) Employee’s
failure to report to work or unexcused absenteeism in violation of the Company’s
attendance policies. In the event Employee’s employment is terminated for Cause
during the Initial Term, Employee shall thereafter have no right to receive
compensation or other benefits (including severance compensation) from the
Company, except for earned but unpaid base salary and vacation, and except for
continued benefits as required by law.

c. Termination by the Company without Cause During the Initial Term. During the
Initial Term, the Company may terminate Employee’s employment without Cause at
any time upon written notice to Employee, which termination shall be effective
immediately. In the event the Company exercises its right to terminate
Employee’s employment without cause during the Initial Term, Employee shall have
the right to receive severance compensation equal to Employee’s then current
base salary for a period of time that is the greater of: (i) the remainder of
the Initial Term; or (ii) three (3) months.

12. Termination or Resignation After Initial Term. After the Initial Term, the
Company may terminate the employment relationship at any time for any reason,
with or without cause or notice, at the Company’s sole discretion. After the
Initial Term, Employee may voluntarily terminate his or her employment with the
Company at any time for any reason upon sixty (60) days’ prior written notice to
the CEO of OCC. In the event Employee’s employment is terminated by the Company
without cause after the Initial Term, Employee shall have the right to receive
severance compensation equal to three (3) months of Employee’s then current base
salary. In the event employee resigns or is terminated for cause after the
Initial Term, Employee shall thereafter have no right to receive compensation or
other benefits (including severance compensation) from the Company, except for
earned but unpaid base salary and vacation, and except for continued benefits as
required by law.

13. Notices. Any and all notices, designations, consents, offers, acceptance or
any other communications provided for herein shall be given in writing and shall
be deemed properly delivered if delivered in person or by registered or
certified mail, return receipt requested, addressed in the case of the Company
to the attention of the CEO of OCC, or in the case of Employee to his or her
last known address.

 

3



--------------------------------------------------------------------------------

14. Confidential Information. As a result of Employee’s employment by the
Company, Employee may develop, obtain, learn about or gain access to trade
secrets or confidential or proprietary information, which is the property of the
Company or OCC, their customers, or others with whom the Company or OCC has a
business relationship, including, but not limited to, processes, procedures,
methods, techniques, systems, formulas, drawings, photographs, patterns, models,
devices, compilations, computer software, source codes or other computer
generated or stored information, manuals, reports, customer and vendor lists and
data, business opportunities and prospective business opportunities, costing and
pricing procedures and information, marketing and business strategies, and
internal financial information, all of which gives the Company an opportunity to
obtain an advantage over its competitors (“Confidential Information”). Employee
pledges his or her best efforts and utmost diligence to protect this
Confidential Information. Unless required by the Company in connection with
Employee’s employment or with the Company’s express written consent, Employee
agrees that he or she will not, either during his or her employment with the
Company or afterwards, use or disclose for Employee’s own benefit or for the
benefit of any other person or entity, any of this Confidential Information.
Employee understands and agrees that this Confidential Information is the
exclusive property of the Company or OCC, and his or her obligation not to
disclose this Confidential Information applies both during his or her employment
with the Company and after his or her employment has ended. Employee further
agrees that the Company and OCC would suffer great loss and damage if Employee
should, on his or her own behalf or on behalf of any other person or entity, use
or disclose any of this Confidential Information.

15. Noncompetition. Employee acknowledges that Employee’s engaging in any
business that is competitive with the Company would cause the Company great and
irreparable harm. While employed by the Company, Employee shall faithfully
devote his or her best efforts to advance the business and interests of the
Company and may not engage in any manner in any other business competing with
that of the Company. For twelve (12) months after the termination of Employee’s
employment with the Company for any reason, whether with or without cause, and
whether voluntary or involuntary, Employee shall not, on his or her own behalf
or on behalf of any other person or entity, perform duties or provide products
or services that are the same as or substantially similar to those performed or
provided by Employee on behalf of the Company within any of the territories and
markets to which Employee was assigned by the Company or in which Employee had
responsibilities or performed work for the Company during the last twelve
(12) months of Employee’s employment with the Company. Employee acknowledges
that the covenants contained in this paragraph are reasonable and necessary to
protect the Company’s legitimate business interests. Any alleged breach by the
Company of any other provision of this Agreement is not a defense to
enforceability of these covenants.

16. Nonsolicitation. Employee acknowledges that, while employed by the Company,
Employee will have contact with and/or become aware of customers of the Company
and OCC, and the representatives of those customers, their names and addresses,
specific customer needs and requirements, and leads and references to
prospective customers. Employee further acknowledges that loss of such customers
would cause the Company great and irreparable harm. For twelve (12) months after
the termination of Employee’s employment with, the Company for any reason,
whether with or without cause, and whether voluntary or involuntary, Employee
shall not, on his or her own behalf or on behalf of any other person or entity,
solicit, call upon or otherwise communicate with, or attempt to solicit, call
upon or otherwise communicate with, any customer of the Company or OCC, with
which Employee had business contact or business dealings or for which Employee
had responsibilities or performed work on behalf of the Company during the last
twelve (12) months of Employee’s employment with the Company, for the purpose of
securing business that is the same as or substantially similar to that of the
Company or OCC. Employee acknowledges that the covenants contained in this
paragraph are reasonable and necessary to protect the Company’s legitimate
business interests. Any alleged breach by the Company of any other provision of
this Agreement is not a defense to enforceability of these covenants.

17. No-Hire. For three (3) years after the termination of Employee’s employment
with the Company for any reason, whether with or without cause, and whether
voluntary or involuntary, Employee shall not, on his or her own behalf or on
behalf of any other person or entity, recruit, hire or attempt to recruit or
hire, any employee or representative of the Company or OCC, or induce, or
attempt to induce, any

 

4



--------------------------------------------------------------------------------

employee or representative of the Company or OCC, to terminate his or her
employment with the Company or OCC. Employee acknowledges that the covenants
contained in this paragraph are reasonable and necessary to protect the
Company’s legitimate business interests. Any alleged breach by the Company of
any other provision of this Agreement is not a defense to enforceability of
these covenants.

18. Ownership of Intellectual Property. Any and all inventions, discoveries,
improvements, or creations (“Intellectual Property”) that Employee has conceived
or made or may conceive or make during the period of employment that in any way,
directly or indirectly, are connected with or related to the Company or OCC,
and/or their businesses, shall be the sole and exclusive property of the Company
and/or OCC. All works created by Employee under the direction of the Company or
OCC, or in connection with the business of the Company or OCC, for which
copyrights, trademarks or patents may be sought are “works made for hire” and
will be the sole and exclusive property of the Company and/or OCC. Any and all
copyrights, trademarks or patents to such works, whether actually sought and/or
applied for or not, will belong to the Company and/or OCC, and Employee shall
execute all documents that may be necessary to convey or assign any such rights
that Employee may have in such intellectual property to the Company, and/or OCC
or that otherwise may be necessary to enable the Company and/or OCC to seek such
protection for such Intellectual Property. To the extent any such works are not
deemed to be “works made for hire,” Employee hereby assigns all proprietary
rights, including, but not limited to, copyrights, trademarks and patents, in
such works to the Company and/or OCC, and appoints the CEO of OCC, as his or her
attorney-in-fact with the power to execute any document necessary to legally
effect such assignments. Employee further agrees to execute any and all
additional powers of attorney, declarations, or other documents that may be
necessary to accomplish the foregoing.

19. Court’s Right To Modify Restrictions. The parties have attempted to limit
Employee’s right to compete only to the extent necessary to protect the Company
in its legitimate business interests and from unfair competition. If the scope
or enforceability of this Agreement is in any way disputed at any time, the
Company and Employee agree that a court or other trier of fact may modify and
enforce the Agreement to the extent it believes to be reasonable under the
circumstances.

20. Enforcement. Employee acknowledges that, in the event of a breach or
threatened breach of any of the covenants and promises contained herein, the
Company will suffer irreparable injury for which there is no adequate remedy at
law. Employee therefore agrees that the Company will be entitled to both
preliminary and permanent injunctive relief from the courts enjoining any such
breach or threatened breach without the necessity of posting a bond to secure
injunctive relief. The Company shall have the right to seek a remedy at law as
well as, or in lieu of, equitable relief in the event of any such breach. If it
is determined that Employee has violated any of his or her obligations under
Section 15, 16, or 17 of this Agreement, then the period applicable to each
obligation that Employee has been determined to have violated automatically will
be extended by a period of time equal in length to the period during which such
violation(s) occurred. If a court concludes that Employee has breached this
Agreement, in addition to all other remedies available at law or in equity,
Employee shall pay all of the Company’s costs and expenses resulting therefrom
and/or incurred in enforcing this Agreement, including attorneys’ fees.

21. Severability. If any provision in this Agreement is determined to be in
violation of any law, rule or regulation or otherwise unenforceable, such
determination will not affect the validity of any other provision of this
Agreement, which will remain in full force and effect. Each section, provision,
paragraph and subparagraph of this Agreement is severable from every other
section, provision, paragraph and subparagraph and constitutes a separate and
distinct covenant.

22. Governing Law; Venue. The parties agree that this Agreement is entered into
in the State of North Carolina and that the rights and obligations of all
parties to this Agreement shall be governed by the laws of North Carolina,
without regard to its choice of law provisions. Employee agrees that the
exclusive venue for any lawsuit, whether for an injunction, specific
performance, damages or other relief, shall be any federal court in the Western
District of North Carolina, or Buncombe County Superior Court, and Employee
waives any objections to jurisdiction and venue which Employee otherwise may
have as to any such lawsuit.

 

5



--------------------------------------------------------------------------------

23. Survival. Employee’s obligations hereunder are continuing obligations and
will survive both the execution of this Agreement, the expiration of the Initial
Term and the ending of his or her employment.

24. Assignability. This Agreement may be assigned by the Company without prior
notice to Employee and without payment of any additional consideration to
Employee. Employee further understands and agrees that the duties and
obligations of Employee hereunder are of a personal nature and may not be
assigned in whole or in part by Employee.

25. Case and Gender. Wherever required by the context of this Agreement, the
singular or plural case and the masculine, feminine and neuter genders shall be
interchangeable.

26. Captions. The captions used in this Agreement are intended for descriptive
and reference purposes only and are not intended to affect the meaning of any
Section hereunder.

27. Entire Agreement. This Agreement constitutes the entire agreement between
the parties with respect to its subject matter. It supersedes any prior
agreement or understanding between them, and it may not be modified or amended
except by a writing executed by both parties. No waiver of any provision of this
Agreement shall be valid unless in writing signed by the person or party to be
charged. Except as otherwise provided in this Agreement, the CEO of OCC is the
only person with authority to act on behalf of the Company with respect to such
matters under this Agreement.

28. Counterpart/PDF/Facsimile Execution. This Agreement may be executed in
counterparts by Employee and the Company, which when taken together shall
constitute the complete original Agreement and shall be fully enforceable, and a
facsimile signature or electronically transmitted PDF image of a signature shall
be deemed an original signature for purposes of executing this Agreement.

29. Acknowledgement. Employee acknowledges that he or she fully understands all
the terms, conditions, and provisions set forth in this Agreement particularly
including, but not limited to, the Confidential Information, Noncompetition,
Nonsolicitation and No-Hire provisions contained herein. Employee acknowledges
that he or she has been given an opportunity to review and consider this
Agreement, and to seek the advice of his or her legal counsel, before signing
this Agreement, that the Agreement appears to be a fair and reasonable basis for
employment by the Company, that Employee has received a copy of this Agreement
for his or her files, and that Employee intends to abide by the Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year written below.

 

EMPLOYEE:        Date:    May 30, 2008      Signature:  

/s/ William R. Reynolds

        Printed Name:   William R. Reynolds

 

SUPERIOR MODULAR PRODUCTS INCORPORATED: Date:    May 30, 2008      By:  

/s/ Neil D. Wilkin, Jr.

        Name:   Neil D. Wilkin, Jr.         Title:   Chairman & CEO

 

7